        Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 1 of 8




                                                     U.S. Department of Justice

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                  August 26, 2021
VIA EMAIL

Joseph R. Conte
Law Office of J.R. Conte


       Re:    United States v. Bacon
              Case No. 21-cr-488-CRC
              Letter No. 1

Dear Mr. Conte:

       This is to memorialize the following discovery sent you on August 18, 2021 via USAFX.
The disclosures contained the following information:

       Surveillance report
       Request for records to Verizon (2), Instagram (2), and Google (3),
       Records from Instagram, Verizon,
       Report of Arrest and Interview of Noah Bacon and notes
       Audio and Video of Interview of Noah Bacon
       One photograph of Noah Bacon shown to him during interview
       Miranda form
       11 surveillance footage videos HIGHLY SENSITIVE
       Case opening report
       Subfile opening report
       Facial image reports
       Lead report
       Five videos capturing Noah Bacon inside the Capitol
       Residential Search warrant documents
       142 Photographs from residential search warrant
       New Yorker video, declaration and subpoena response
       Records checks, including residences, criminal history, and driver’s licenses
       Three interview reports and contact with Tipster, notes and photographs shown
       Image search reports
        Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 2 of 8




       Tipster records checks including criminal history
       Telephone contacts report
       Cell Site location search warrant, documentation, and return
       Cell Site location analysis
       Interview reports of roommates
       Records checks of roommates
       Residential search warrant photographs
       Complaint and Arrest warrant paperwork
       Indictment of Noah Bacon

The file names for these disclosures are listed in Attachment A to this letter.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.
        Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 3 of 8




        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                   Sincerely,

                                                   /s/ Monica A. Stump
                                                   Monica A. Stump
                                                   Assistant United States Attorney



Enclosure(s)




                                              3
      Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 4 of 8




                           ATTACHMENT A
Serial 0000001.pdf
Serial 0000002.pdf
Serial 0000003.pdf
Serial 0000003_1A0000001_0000001.docx
Serial 0000003_1A0000001_0000002.pdf
Serial 0000003_1A0000001_0000003.zip
Serial 0000003_1A0000001_0000004.xlsx
Serial 0000003_1A0000001_0000005.pdf
Serial 0000005R.pdf
Serial 0000005_1A0000002_0000001R.pdf
Serial 0000005_1A0000002_0000002R.pdf
Serial 0000006.pdf
Serial 0000006_1A0000003_0000001.PNG
Serial 0000006_1A0000003_0000002 SENSITIVE.pdf
Serial 0000006_1A0000003_0000003 SENSITIVE.pdf
Serial 0000007R.pdf
Serial 0000007_1A0000004_0000001R.pdf
Serial 0000008R.pdf
Serial 0000008_1A0000005_0000001R.pdf
Serial 0000009R.pdf
Serial 0000009_1A0000006_0000001R.pdf
Serial 0000009_1A0000006_0000002.jpg
Serial 0000009_1A0000006_0000003.jpg
Serial 0000009_1A0000006_0000001R.pdf
Serial 0000009_1A0000006_0000002.jpg
Serial 0000009_1A0000006_0000003.jpg
Serial 0000009_1A0000006_0000004.jpg
Serial 0000010.pdf
Serial 0000010_1A0000007_0000001.xlsx
Serial 0000011.pdf
Serial 0000012.pdf
Serial 0000012_1A0000008_0000001.pdf
Serial 0000012_1A0000008_0000002.pdf
Serial 0000012_1A0000008_0000003.zip
Serial 0000012_1A0000008_0000005.pdf
Serial 0000013.pdf
Serial 0000013_1A0000009_0000001.kmz
Serial 0000014.pdf
      Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 5 of 8




Serial 0000014_1A0000010_0000001.jpg
Serial 0000014_1A0000010_0000002.pdf
Serial 0000015.pdf
Serial 0000016 HIGHLY SENSITIVE.pdf
Serial 0000016_1A0000011_0000001 HIGHLY SENSITIVE.xlsx
Serial 0000016_1A0000011_0000002 HIGHLY SENSITIVE.xlsx
Serial 0000016_1A0000011_0000003 HIGHLY SENSITIVE.xlsx
Serial 0000016_1A0000011_0000004 HIGHLY SENSITIVE.xlsx
Serial 0000016_1A0000012_0000001 HIGHLY SENSITIVE.zip
Serial 0000016_1A0000013_0000001 HIGHLY SENSITIVE.zip
Serial 0000017.pdf
Serial 0000018.pdf
Serial 0000018_1A0000014_0000001.JPG
Serial 0000018_1A0000014_0000002.JPG
Serial 0000018_1A0000014_0000003.JPG
Serial 0000018_1A0000014_0000004.JPG
Serial 0000018_1A0000014_0000005.JPG
Serial 0000018_1A0000014_0000006.JPG
Serial 0000018_1A0000014_0000007.JPG
Serial 0000018_1A0000014_0000008.JPG
Serial 0000018_1A0000014_0000009.JPG
Serial 0000018_1A0000014_0000010.JPG
Serial 0000018_1A0000014_0000011.JPG
Serial 0000018_1A0000014_0000012.JPG
Serial 0000018_1A0000014_0000013.JPG
Serial 0000018_1A0000014_0000014.JPG
Serial 0000018_1A0000014_0000015.JPG
Serial 0000018_1A0000014_0000016.JPG
Serial 0000018_1A0000014_0000017.JPG
Serial 0000018_1A0000014_0000018.JPG
Serial 0000018_1A0000014_0000019.JPG
Serial 0000018_1A0000014_0000020.JPG
Serial 0000018_1A0000014_0000021.JPG
Serial 0000018_1A0000014_0000022.JPG
Serial 0000018_1A0000014_0000023.JPG
Serial 0000018_1A0000014_0000024.JPG
Serial 0000018_1A0000014_0000025.JPG
Serial 0000018_1A0000014_0000026.JPG
Serial 0000018_1A0000014_0000027.JPG
Serial 0000018_1A0000014_0000028.JPG
      Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 6 of 8




Serial 0000018_1A0000014_0000029.JPG
Serial 0000018_1A0000014_0000030.JPG
Serial 0000018_1A0000014_0000031.pdf
Serial 0000018_1A0000014_0000032.JPG
Serial 0000018_1A0000014_0000033.JPG
Serial 0000018_1A0000014_0000034.JPG
Serial 0000018_1A0000014_0000035.JPG
Serial 0000018_1A0000014_0000036.JPG
Serial 0000018_1A0000014_0000037.JPG
Serial 0000018_1A0000014_0000038.JPG
Serial 0000018_1A0000014_0000039.JPG
Serial 0000018_1A0000014_0000040.JPG
Serial 0000018_1A0000014_0000041.JPG
Serial 0000018_1A0000014_0000042.JPG
Serial 0000018_1A0000014_0000043.JPG
Serial 0000018_1A0000014_0000044.JPG
Serial 0000018_1A0000014_0000045.JPG
Serial 0000018_1A0000014_0000046.JPG
Serial 0000018_1A0000014_0000047.JPG
Serial 0000018_1A0000014_0000048.JPG
Serial 0000018_1A0000014_0000049.JPG
Serial 0000018_1A0000014_0000050.JPG
Serial 0000018_1A0000014_0000051.JPG
Serial 0000018_1A0000014_0000052.JPG
Serial 0000018_1A0000014_0000053.JPG
Serial 0000018_1A0000014_0000054.JPG
Serial 0000018_1A0000014_0000055.JPG
Serial 0000018_1A0000014_0000056.JPG
Serial 0000018_1A0000014_0000057.JPG
Serial 0000018_1A0000014_0000058.JPG
Serial 0000018_1A0000014_0000059.JPG
Serial 0000018_1A0000014_0000060.JPG
Serial 0000018_1A0000014_0000061.JPG
Serial 0000018_1A0000014_0000062.JPG
Serial 0000018_1A0000014_0000063.JPG
Serial 0000018_1A0000014_0000064.JPG
Serial 0000018_1A0000014_0000065.JPG
Serial 0000018_1A0000014_0000066.JPG
Serial 0000018_1A0000014_0000067.JPG
Serial 0000018_1A0000014_0000068.JPG
Serial 0000018_1A0000014_0000069.JPG
      Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 7 of 8




Serial 0000018_1A0000014_0000070.JPG
Serial 0000018_1A0000014_0000071.JPG
Serial 0000018_1A0000014_0000072.JPG
Serial 0000019.pdf
Serial 0000020 HIGHLY SENSITIVE.pdf
Serial 0000020_1A0000015_0000001 HIGHLY SENSITIVE.pdf
Serial 0000021 HIGHLY SENSITIVE.pdf
Serial 0000021_1A0000016_0000001 HIGHLY SENSITIVE.pdf
Serial 0000022 HIGHLY SENSITIVE.pdf
Serial 0000023.pdf
Serial 0000023_1A0000017_0000001.pdf
Serial 0000023_1A0000017_0000002.pdf
Serial 0000023_1A0000017_0000004.pdf
Serial 0000023_1A0000017_0000005.pdf
Serial 0000024.pdf
Serial 0000024_1A0000018_0000002.pdf
Serial 0000025.pdf
Serial 0000025_1A0000019_0000001.pdf
Serial 0000025_1A0000019_0000002.pdf
Serial 0000025_1A0000019_0000003.pdf
Serial 0000025_1A0000019_0000004.pdf
Serial 0000026.pdf
Serial 0000027.pdf
Serial 0000027_1A0000020_0000001.pdf
Serial 0000027_1A0000020_0000002.pdf
Serial 0000027_Import.rtf
Serial 0000028.pdf
Serial 0000028_1A0000021_0000001.pdf
Serial 0000029.pdf
Serial 0000030.pdf
Serial 0000030_1A0000022_0000001.pdf
Serial GJ_0000001.pdf
Serial GJ_0000002.pdf
Serial GJ_0000002_1A0000001_0000002.pdf
Serial GJ_0000003.pdf
Serial GJ_0000003_1A0000002_0000001.pdf
Serial GJ_0000004.pdf
Serial GJ_0000004_1A0000003_0000001.pdf
Serial GJ_0000005.pdf
Serial GJ_0000005_1A0000004_0000001.zip
       Case 1:21-cr-00488-CRC Document 20-1 Filed 08/26/21 Page 8 of 8




Serial GJ_0000005_1A0000004_0000002.pdf
Serial GJ_0000005_1A0000004_0000003.pdf
Serial GJ_0000006.pdf
Serial GJ_0000006_1A0000005_0000001.zip
Serial GJ_0000007.pdf
Serial GJ_0000007_1A0000006_0000001.pdf
Serial GJ_0000008.pdf
Serial GJ_0000008_1A0000007_0000002.zip
Serial GJ_0000009.pdf
Serial GJ_0000009_1A0000008_0000002.zip
Serial GJ_0000010.pdf
Serial GJ_0000010_1A0000009_0000001.zip
Serial GJ_0000010_1A0000009_0000002.zip
Audio and Video only files of Noah Bacon’s interview
Photograph and Miranda form: bacon_int_photos120149.pdf and
bacon_miranda120124.pdf
New Yorker video file containing video, declaration and subpoena response
142 Photographs from residential search warrant
Video file: GP010391 SENSITIVE.MP4
Video file: 330DFBE2-C71-483C-87B8-C1984835F89E-0 SENSITIVE
Banned video—The Resistance.video long.mp4
Video file: IMG_0670.MOV
Video file: Fw8gshXuwqLs_cvt.mp4
Surveillance Footage HIGHLY SENSITIVE:
    • 02 Rotunda Door Interior 14:36:30 HIGHLY SENSITIVE
    • 01 Crypt North 14:16:30 HIGHLY SENSITIVE
    • 02 Rotunda South 14:34:32 HIGHLY SENSITIVE
    • 02 Rotunda Door Interior 14:15:00 HIGHLY SENSITIVE
    • 02 Rotunda Lobby East Stairs 14:36:50 HIGHLY SENSITIVE
    • 02 Rotunda Lobby East Stairs 14:38:53 HIGHLY SENSITIVE
    • 02 Rotunda South 14:34:32 HIGHLY SENSITIVE
    • 02 Rotunda Lobby East Stairs 14:38:53 HIGHLY SENSITIVE
    • 02 Rotunda Lobby East Stairs 14:36:50 HIGHLY SENSITIVE
    • 02 Rotunda Lobby East Stairs 14:38:53 HIGHLY SENSITIVE
    • 02 Rotunda Door Interior 14:15:00 HIGHLY SENSITIVE
